DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification, ¶ [00080], i.e. processor, a digital signal processor, a micro-controller, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svennebring et al (US 2019/0,036,630; hereinafter Svennebring).
 	Regarding claims 1 and 14, Svennebring disclose an apparatus and method for predicting a future quality of service of a wireless communication link between a mobile transceiver and a further mobile transceiver (a link quality prediction protocol may be used to setup and manage link quality prediction information to endpoints, the link quality prediction protocol is based on a server that gathers available data from a network infrastructure as well as client motion data or other environmental data, processes this information, and makes predictions on radio link performance for a device, the described techniques are not limited to a cellular network, but are useful for a variety of networks in which different known links may be used at different times by a client device, e.g., real-time applications, such as phone or video conference calls, may indicate when a participant is about to lose connectivity or give an estimation when connectivity will be restored when future link quality is shared with either the client or the provider, the usefulness of radio link quality prediction may be generalized to adapting service level agreements of services to predictable future conditions, attenuation in connectivity or reduction in link quality may impact service level agreements, the model of set service level agreements based on strict performance of variable radio links does not scale given the numerous connectivity technologies, the mobility of connected devices such as connected vehicles, connected drones or even a wearable device that is mobile with its holder, and the unpredictability of implementations, use cases, and unforeseen circumstances in operation; paras. [0022]-[0024]); the apparatus comprising: one or more interfaces for communicating in a mobile communication system (fig. 13; paras. [0082], [0084]); and 
 	a control module configured to predict the future quality of service of the wireless communication link between the mobile transceiver and the further mobile transceiver by: determining a plurality of environmental models of one or more active transceivers in the environment of the mobile transceiver over a plurality of points in time (FIG. 1 illustrates an environment including a device for radio link quality prediction, according to an embodiment, link quality prediction analysis may be accomplished by creating a temporal and spatial radio coverage map of the environment, this map provides estimated radio communication metrics for devices at a given space and time, the temporal considerations address usage or interference patterns due to weekdays, weekends, patterns in individual weekdays, seasons, special occasions, current traffic conditions, abnormal conditions such as weather, a fire, etc. that may impact coverage, among others, the spatial-temporal coverage map may be created by combining data from the network provider, e.g. base stations 125 or 127, to modify coverage based on locations, type, or real-time load, radio metric measurements may include radio signal level or Signal to Noise Ratio sampling, the sampling may be conducted per base station and correlated with, for example, bandwidth measurements at specific locations, the analysis may be performed using machine learning regression models, such as gradient descent or regularization, artificial neural networks, or the like, this allows for the map to estimate throughput in bandwidth for a given location at a given time; paras. [0025]-[0026]);
  	determining a predicted future environmental model of the one or more active transceivers at a point in time of the future using a time-series projection on the plurality of environmental models (the temporal and spatial radio coverage map of the environment provides estimated radio communication metrics for devices at a given space and time, the radio signal level sampling may be conducted per base station and correlated with, for example, bandwidth measurements at specific locations, the analysis may be performed using machine learning regression models, such as gradient descent or regularization, artificial neural networks, or the like, this allows for the map to estimate throughput in bandwidth for a given location at a given time, producing the predicted path using the link quality prediction service hardware includes obtaining a set of routes and matching the device 105 to a subset of routes in the set of routes based on the motion data, matching the device 105 to the subset of routes includes providing a trained classifier a set of environmental conditions and the motion data, output of the trained classifier, e.g. statistical regression, artificial neural network, etc., may then be used to identify the subset of routes, in an example, the environmental data includes the set of routes and at least one of weather, a construction notification, or a traffic notification, the use of the classifier allows a large number of factors to be consumed, the classifier weighting or eliminating the factors to produce a likely outcome for a given itinerary of the vehicle 110 or the device 105; paras. [0026], [0030], [0031]); and 
 	predicting the future quality of service of the wireless communication link for point in time of the future using a machine-learning model (the historical data may be combined with real-time motion data information, such as traffic, construction, etc. to identify traversal rates or landmark acquisition, e.g. at what time will the device 105 pass landmark A, this completed motion data with the radio coverage map allows a prediction of radio link quality for the device 105 as it moves along, a variety of machine learning techniques may be used to provide the probabilities from the historical or proportional motion data, channel quality index reports, or the like, may be combined with coverage maps, information about UE motion, environmental conditions, e.g. weather, traffic, etc., to provide a more comprehensive farseeing outline of radio link quality for endpoints, this data may be processed with artificial intelligence or machine learning to enable prediction of individual client connectivity based on various surrounding parameters, e.g. local/regional infrastructure state, infrastructure layout vs. physical environment such as road, subway, waterway, etc., client usage behavior, or the like; paras. [0027], [0021], [0033]); 
 	wherein the machine-learning model is trained to provide information on a predicted quality of service for a given environmental model (the trained classifier is at least an artificial neural network, the output of the trained classifier is a probability for each route in the set of routes, in an example, using the output of the trained classifier to identify the subset of routes includes selecting each route with a probability greater than a threshold in the subset of routes, in another example, using the output of the trained classifier to identify the subset of routes includes selecting a fixed number of routes with the greatest probabilities to be the subset of routes, the use of the classifier allows a large number of factors to be consumed, the classifier weighting or eliminating the factors to produce a likely outcome for a given itinerary of the vehicle 110 or the device 105; paras. [0031], [0030]); wherein the predicted future environmental model is used as input to the machine-learning model (channel quality index reports or the like, may be combined with coverage maps, information about UE motion, environmental conditions such as weather, traffic, etc., to provide a more comprehensive farseeing outline of radio link quality for endpoints, this data may be processed with artificial intelligence (AI) or machine learning (ML) to enable prediction of individual client connectivity based on various surrounding parameters, matching the device 105 to the subset of routes includes providing a trained classifier a set of environmental conditions and the motion data, output of the trained classifier such as statistical regression, artificial neural network, etc. may then be used to identify the subset of routes (paras. [0021], [0030]).
 	Regarding claims 2 and 15, Svennebring disclose the apparatus and method of claim 1 and 14 respectively, wherein the time-series projection is performed based on a statistical fitting function or based on a time autocorrelation function (the use of the classifier allows a large number of factors to be consumed, the classifier weighting the factors to produce a likely outcome for a given itinerary of the vehicle 110 or the device 105, the output of the trained classifier, such as statistical regression or artificial neural network model, using e.g. statistical fitting function to adjust weights according to historical data values for better accuracy, may be used to identify and predict the subset of routes; paras. [0030], [0031]).        
 	Regarding claims 3 and 16, Svennebring disclose the apparatus and method of claim 1 and 14 respectively, wherein the time-series projection is performed using a further machine-learning model (producing the predicted path includes obtaining a set of routes and matching the device to a subset of routes in the set of routes based on the motion data includes providing a trained classifier, such as an artificial neural network or machine learning model, a set of environmental conditions and the motion data and using the output of the trained classifier to identify the subset of routes includes selecting each route with a probability greater than a threshold in the subset of routes, coverage maps, information about UE motion and environmental conditions may be processed with machine learning to enable prediction of individual client connectivity based on various surrounding parameters, e.g. local/regional infrastructure state, infrastructure layout vs. physical environment; paras. [0030], [0031], [0021]).
 	Regarding claims 4 and 17, Svennebring disclose the apparatus and method of claim 1 and 14 respectively, wherein the time-series projection is determined so that a progression of the environmental models towards the predicted future environmental model is predicted (matching the device 105 to the subset of routes includes providing a trained classifier a set of environmental conditions and the motion data, output of the trained classifier, e.g., statistical regression, artificial neural network, etc., may then be used to identify the subset of routes, the LQP service hardware 130 may be arranged to create the dynamic coverage map, or another entity may create the map; to create the dynamic coverage map, a base map may be obtained, the base map may include terrain features, route features radio network entity locations, the base map may be modified into a coverage map with radio coverage information for the radio network entities. Such coverage information may include predicted radio coverage when a cell was installed, ongoing diagnostic by the service provider, etc., this coverage map may then be updated or kept current with real-time environmental data, e.g., CQI reports, traffic, weather, LQP feedback, etc., to create the dynamic coverage map (paras. [0030, [0034]).
 	Regarding claims 5 and 18, Svennebring disclose the apparatus and method of claim 1 and 14 respectively, wherein the time-series projection yields the predicted future environmental model, with the future quality of service being predicted based on the predicted future environmental model (the set of predicted radio metrics along the predicted path may be produced by demarcating radio transmission areas along the predicted path using the dynamic coverage map, the predicted path may be segmented using the radio transmission areas, the segment 120 has different radio metrics than other segments due to the terrain blocking effect of trees between the base station 127 and the road 115, a member for the set of predicted radio metrics, obtained from the dynamic coverage map, is then created the segment or for every segment, the members of the set of predicted radio metrics include a transition metric. In an example, the transition metric is at least one of a begin time or an end time. In an example, the transition metric is a geographic coordinate, the transmission metric for the segment 120 may include both the geographic location of the ends of the segment 120, but also the time the vehicle 110 is expected to reach those geographical locations, once the link quality predictions are produced, e.g., the set of predicted radio metrics, they may be transmitted e.g., to the device or to another entity such as a content provider, paras. [0035]-[0036]).
 	Regarding claims 6 and 19, Svennebring disclose the apparatus and method of claim 1 and 14 respectively, wherein the future quality of service of the wireless communication link is predicted for at least two points in time of the future (the device 105 may have received a prediction, measured the reality at the point of the prediction, e.g. at the time the prediction was to happen, and provide a delta between the two data points, the members of the set of predicted radio metrics include a transition metric which is at least one of a begin time or an end time, the dynamic coverage map provides a radio metric at a future time and location, a prediction may also have a type of prediction metric field that indicates what is being predicted, the additional predictions may include the same type at different times, paras. [0031], [0033], [0035], [0057]).
 	Regarding claims 7 and 20, Svennebring disclose the apparatus and method of claim 6 and 19 respectively, wherein the future quality of service of the wireless communication link is predicted for the at least two points in time of the future by determining the predicted future environmental model of the one or more active transceivers at the at least two points in time of the future, and using the predicted future environmental model of the one or more active transceivers at the at least two points in time of the future as inputs for the machine-learning model (a radio link quality prediction technique using CQI reports or the like may be combined with coverage maps, information about UE motion, environmental conditions, e.g. the weather, traffic, etc., to provide a more comprehensive farseeing outline of radio link quality for endpoints, this data may be processed with machine learning to enable prediction of individual client connectivity based on various surrounding parameters, e.g. local/regional infrastructure state, infrastructure layout vs. physical environment, client usage behavior, etc., the historical data may be combined with real-time motion data information, this completed motion data with the radio coverage map allows a prediction of radio link quality for the device 105 as it moves along, a variety of machine learning techniques may be used to provide the probabilities from the historical or proportional motion data; paras. [0021], [0027])
 	Regarding claim 8 and 21, Svennebring disclose the apparatus and method of claim 1 and 14 respectively, wherein the controller is further configured to determine a quality of service of the wireless communication link at the plurality of points in time, and training the machine-learning model using the plurality of environmental models at the plurality of points of time as training input and the quality of service of the wireless communication link at the corresponding plurality of points in time as training output of the training of the machine-learning model (matching the device 105 to the subset of routes includes providing a trained classifier a set of environmental conditions and the motion data, the output of the trained classifier, e.g., statistical regression, artificial neural network, machine learning, etc., may then be used to identify the subset of routes. CQI reports, or the like, may be combined with coverage maps, information about UE motion, environmental conditions to provide a more comprehensive farseeing outline of radio link quality for endpoints, this data may be processed with machine learning (ML) to enable prediction of individual client connectivity based on various surrounding parameters; paras. [0030], [0033], [0021], [0027]).
	Regarding claims 9 and 22, Svennebring disclose the apparatus and method of claim 1 and 14 respectively, wherein the machine-learning model is trained to implement a regression algorithm (the use of the classifier allows a large number of factors to be consumed, the classifier weighting the factors to produce a likely outcome for a given itinerary of the vehicle 110 or the device 105, the output of the trained classifier, such as statistical regression or artificial neural network model may be used to identify and predict the subset of routes; paras. [0030], [0031]).        .
 	Regarding claims 10 and 23, Svennebring disclose the apparatus and method of claim 1 and 14 respectively, wherein the machine-learning model is trained to provide a probability distribution on the predicted quality of service for a given environmental model (Fig. 8 illustrates the link quality prediction (LQP) frame data structure 800 that the LQP protocol may use to communicate LQPs to clients or endpoints, a prediction may also have a type of prediction metric field that indicates what is being predicted, the prediction may have a value field and also a probability field, the probability field includes a numerical value indicating the probability that the value field is correct, the radio link quality prediction technique is provided wherein CQI reports, etc. may be combined with coverage maps, information about UE motion, environmental conditions to provide a more comprehensive farseeing outline of radio link quality for endpoints, this data may be processed with machine learning (ML) to enable prediction of individual client connectivity based on various surrounding parameters, the means for using the output of the trained classifier to identify the subset of routes include means for selecting each route with a probability greater than a threshold in the subset of routes, a variety of machine learning techniques may be used to provide the probabilities from the historical or proportional motion data; paras. [0027], [0021], [0057], [0217]).
 	Regarding claim 11 and 24, Svennebring disclose the apparatus and method of claim 1 and 14 respectively, wherein the one or more active transceivers are placed on a grid within the environmental model, the grid comprising a plurality of adjoining cells, wherein the one or more active transceivers are aggregated per cell within the grid (the set of predicted radio metrics along the predicted path may be produced by demarcating radio transmission areas along the predicted path using the dynamic coverage map, in Fig. 1 these radio transmission areas are the hexagonal cells surrounding a base station, the top and bottom cells shaded to distinguish from the cell of base station 127, the predicted path may be segmented using the radio transmission areas, segment 120 is in the transmission area of base station 127, the segment 120 has different radio metrics than other segments due to the terrain blocking effect of trees between the base station 127 and the road 115, a member for the set of predicted radio metrics, obtained from the dynamic coverage map, is then created for every segment, Fig. 9 illustrates an overview on the different service attenuation scenarios across networks or within the same network, as the device reaches the coverage border, e.g. edge of cellular network cell, the network quality degrades, the size of the arrows, as well as the vector or direction of movement in and out of various networks, indicates rates of departure, the letters, A, B, C and D denote service centers of operation, such as base stations, access points, etc. paras. [0035], [0027], [0059]-[0060]; Figs. 9, 10).
 	Regarding claim 12 and 25, Svennebring disclose the apparatus and method of claim 11 and 24 respectively, wherein the grid is a circular grid (Fig. 9 illustrates an overview on the different service attenuation scenarios across networks or within the same network, as the device reaches the coverage border, e.g. edge of cellular network cell, the network quality degrades, the size of the arrows, as well as the vector or direction of movement in and out of various networks, indicates rates of departure, the letters, A, B, C and D denote service centers of operation, such as base stations, access points, paras. [0059]-[0060]; Figs. 9, 10).
	Regarding claims 13 and 26, Svennebring disclose the apparatus and method of claim 1 and 14 respectively, wherein the predicted quality of service relates to at least one of a packet inter-reception time, a packet error rate, a latency and a data rate (Fig. 8 illustrates an example of a link quality prediction frame 800, a prediction may also have a type of prediction metric field 815 that indicates what is being predicted, example types may include bandwidth, latency, bit-error rate, signal strength, TX power, or packet loss rate, among others; paras. [0057], [0027], Fig. 8).
 	Regarding claim 27, Svennebring disclose a non-transitory computer readable medium including a computer program having a program code for performing the method of claim 14, when the computer program is executed on a computer, a processor, or a programmable hardware component (the machine or computer system 1300  may include a hardware processor 1302, registers of the processor 1302, the main memory 1304, the static memory 1306, or the mass storage 1308 may be, or include, a machine readable medium 1322 which may include any medium that is capable of storing, encoding, or carrying instructions for execution by the machine 1300 and that cause the machine 1300 to perform any one or more of the techniques of the present disclosure, or that is capable of storing, encoding or carrying data structures used by or associated with such instructions; paras. [0084]-[0086]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-27 of co-pending Application No. 17/205,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar features as shown below. 
Instant application: 17/203,927
Patented Application: 17/205,879
1. An apparatus for predicting a future quality of service of a wireless communication link between a mobile transceiver and a further mobile transceiver, the apparatus comprising: one or more interfaces for communicating in a mobile communication system; and a control module configured to predict the future quality of service of the wireless communication link between the mobile transceiver and the further mobile transceiver by: determining a plurality of environmental models of one or more active transceivers in the environment of the mobile transceiver over a plurality of points in time; determining a predicted future environmental model of the one or more active transceivers at a point in time of the future using a time-series projection on the plurality of environmental models; and predicting the future quality of service of the wireless communication link for point in time of the future using a machine-learning model, wherein the machine-learning model is trained to provide information on a predicted quality of service for a given environmental model, wherein the predicted future environmental model is used as input to the machine-learning model.
1. An apparatus for predicting a future quality of service of a wireless communication link between a mobile transceiver and a further mobile transceiver, the apparatus comprising: one or more interfaces for communicating in a mobile communication system; and a control module configured to predict the future quality of service of the wireless communication link between the mobile transceiver and the further mobile transceiver by: determining an environmental model of one or more active transceivers in the environment of the mobile transceiver; determining information on a trajectory of movement of the one or more active transceivers; determining a predicted future environmental model of the one or more active transceivers at a point in time of the future based on the information on the trajectory of movement of the one or more active transceivers; and predicting the future quality of service of the wireless communication link for the point in time of the future using a machine-learning model, wherein the machine-learning model is trained to provide information on a predicted quality of service for a given environmental model, and wherein the predicted future environmental model is used as input to the machine-learning model.
2. The apparatus of claim 1, wherein the time-series projection is performed based on a statistical fitting function or based on a time autocorrelation function.
2. The apparatus of claim 1, wherein determining the information on the trajectory of the one or more active transceivers comprises tracking a movement of the one or more active transceivers, and extrapolating the trajectory of the one or more active transceivers based on the movement of the one or more active transceivers.
9. The apparatus of claim 1, wherein the machine-learning model is trained to implement a regression algorithm.
3. The apparatus of claim 1, wherein the time-series projection is performed using a further machine-learning model.
3. The apparatus of claim 1, wherein determining the information on the trajectory of the one or more active transceivers comprises receiving the information on the trajectory of the one or more active transceivers from the one or more active transceivers.
7. The apparatus of claim 6, wherein the future quality of service of the wireless communication link is predicted for the at least two points in time of the future by determining the predicted future environmental model of the one or more active transceivers at the at least two points in time of the future, and using the predicted future environmental model of the one or more active transceivers at the at least two points in time of the future as inputs for the machine-learning model.
4. The apparatus of claim 1, wherein the time-series projection is determined so that a progression of the environmental models towards the predicted future environmental model is predicted.

4. The apparatus of claim 1, wherein determining the information on the trajectory of the one or more active transceivers comprises aligning the trajectory of the one or more active transceivers with a map of the environment of the mobile transceiver.
5. The apparatus of claim 1, wherein the time-series projection yields the predicted future environmental model, with the future quality of service being predicted based on the predicted future environmental model.
5. The apparatus of claim 1, wherein determining the information on the trajectory of the one or more active transceivers comprises receiving information on a planned route of the one or more active transceivers from the one or more active transceivers.
6. The apparatus of claim 1, wherein the future quality of service of the wireless communication link is predicted for at least two points in time of the future.
6. The apparatus of claim 1, wherein the future quality of service of the wireless communication link is predicted for at least two points in time of the future.
7. The apparatus of claim 6, wherein the future quality of service of the wireless communication link is predicted for the at least two points in time of the future by determining the predicted future environmental model of the one or more active transceivers at the at least two points in time of the future, and using the predicted future environmental model of the one or more active transceivers at the at least two points in time of the future as inputs for the machine-learning model.
7. The apparatus of claim 6, wherein the future quality of service of the wireless communication link is predicted for the at least two points in time of the future by determining the predicted future environmental model of the one or more active transceivers at the at least two points in time of the future, and using the predicted future environmental model of the one or more active transceivers at the at least two points in time of the future as inputs for the machine-learning model.
8. The apparatus of claim 1, wherein the controller is further configured to determine a quality of service of the wireless communication link at the plurality of points in time, and training the machine-learning model using the plurality of environmental models at the plurality of points of time as training input and the quality of service of the wireless communication link at the corresponding plurality of points in time as training output of the training of the machine-learning mode
8. The apparatus of claim 1, wherein a plurality of environmental models of the one or more active transceivers are determined over a plurality of points in time, the method comprising determining a quality of service of the wireless communication link at the plurality of points in time, and training the machine-learning model using the plurality of environmental models at the plurality of points of time as training input and the quality of service of the wireless communication link at the corresponding plurality of points in time as training output of the training of the machine-learning model.
9. The apparatus of claim 1, wherein the machine-learning model is trained to implement a regression algorithm.
9. The apparatus of claim 1, wherein the machine-learning model is trained to implement a regression algorithm.
10. The apparatus of claim 1, wherein the machine-learning model is trained to provide a probability distribution on the predicted quality of service for a given environmental model.
10. The apparatus of claim 1, wherein the machine-learning model is trained to provide a probability distribution on the predicted quality of service for a given environmental model.
11. The apparatus of claim 1, wherein the one or more active transceivers are placed on a grid within the environmental model, the grid comprising a plurality of adjoining cells, wherein the one or more active transceivers are aggregated per cell within the grid.
11. The apparatus of claim 1, wherein the one or more active transceivers are placed on a grid within the environmental model, the grid comprising a plurality of adjoining cells, wherein the one or more active transceivers are aggregated per cell within the grid.
12. The apparatus of claim 11, wherein the grid is a circular grid.
12. The apparatus of claim 11, wherein the grid is a circular grid.
13. The apparatus of claim 1, wherein the predicted quality of service relates to at least one of a packet inter-reception time, a packet error rate, a latency and a data rate.
13. The apparatus of claim 1, wherein the predicted quality of service relates to at least one of a packet inter-reception time, a packet error rate, a latency and a data rate.
27. A non-transitory computer readable medium including a computer program having a program code for performing the method of claim 14, when the computer program is executed on a computer, a processor, or a programmable hardware component.
27. A non-transitory computer readable medium including computer program having a program code for performing the method of claim 14, when the computer program is executed on a computer, a processor, or a programmable hardware component.


	Regarding method claims 14-26, they recite the same features as the apparatus claims 1-13 above, and claims 14-26 of the patented application 17/205,879 also recite the same features as claims 14-26 of the instant application. Therefore, claims 14-26 are also provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 14-26 of co-pending Application No. 17/205,879.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have been patented but does not yet have a patent number.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LANA N LE/Primary Examiner, Art Unit 2648